Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
Please rejoin claims 17-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Fuhr (US 2014/0234687).  Fuhr does not disclose nor suggest:
“wherein the thermal dissipation member physically isolates each isolation chamber from each other isolation chamber” as recited in claim 1, and
“wherein the thermal dissipation member is configured to close a respective open end of each of the respective isolation chambers to physically isolate each isolation chamber from each other isolation chamber” as recited in claim 12.
Fuhr discloses each cell shares a common chamber at the bottom of each cell to vent gases and/or effluent [0048], and hence the tray 42 and the thermally conductive plate 43does not isolate one chamber from another.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
Takasaki (US 2016/0006007) - 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724